The defendant was found guilty in the Municipal Court and, on appeal, in the Superior Court on complaints for having in its possession and for presenting an obscene, indecent or impure motion picture film entitled "Fanny Hill Meets Dr. Erótico.” The case is here on the defendant’s exceptions to the denial of its motion to suppress certain evidence and the denial of its requests for certain rulings relating to obscenity. The film is obscene. Its dominant theme as a whole appeals solely to a prurient interest in sex; it is patently offensive, an affront to contemporary community standards regarding sexual matters; and it is utterly without redeeming social value. Roth v. United States, 354 U. S. 476. A Book Named “John Cleland’s Memoirs of a Woman of Pleasure” v. Attorney Gen. of Mass. 383 U. S. 413. Attorney Gen. v. A Book Named “Naked Lunch,” 351 Mass. 298, 299. Indeed, in our opinion the film has no value. The defendant further contends that the seizure and subsequent introduction in evidence of the film violated his constitutional rights. See A Quantity of Copies of Books v. Kansas, 378 U. S. 205; Freedman v. Maryland, 380 U. S. 51. We do not agree. Here the judge had before him a detailed and accurate description of a number of scenes in the film. Thus, the report contained far more than an officer’s conclusory assertions. It provided a sufficient factual basis ‘“designed to focus searchingly on the question of obscenity’ ” and consequently conformed to the constitutional requirements. Lee Art Theatre, Inc. v. Virginia, 392 U. S. 636, 637.

Exceptions overruled.